NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE VIRGEN VALENZUELA,                    No.    15-72588

                Petitioner,                     Agency No. A076-621-323

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Juan Jose Virgen Valenzuela, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. We

deny the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Virgen Valenzuela failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the Mexican government. See Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of

violence in Mexico insufficient to establish eligibility for CAT); Alphonsus v.

Holder, 705 F.3d 1031, 1049 (9th Cir. 2013) (despite “troubling country reports,”

evidence did not compel the conclusion that it was more likely than not that the

petitioner would be tortured upon return).

      PETITION FOR REVIEW DENIED.




                                         2                                   15-72588